



COURT OF APPEAL FOR ONTARIO

CITATION:  Wolfson Law Professional Corporation v. Muti, 2016
    ONCA 694

DATE: 20160922

DOCKET: M46516 (M46249)

Hoy A.C.J.O., Lauwers and Benotto JJ.A.

BETWEEN

Wolfson Law Professional
    Corporation

Moving Party (Respondent in Appeal)

and

Omotayo Ore Muti

Defendant

and

Elizabeth
    Samuel

Responding Party (Proposed Appellant)

Jonathan R. Charland, for the moving party (respondent
    in appeal)

Terrence A. Pochmurski, for the responding party
    (proposed appellant)

Heard and released orally:  September 16, 2016

ENDORSEMENT

[1]

Before Benotto J.A., Ms. Samuel sought an extension of time to appeal
    the order of Barnes J., setting aside the stay of execution of a Writ of
    Possession that had been obtained
ex parte
without full disclosure,
    and a stay pending appeal.

[2]

Benotto J.A. granted a stay pending appeal on the condition that Ms.
    Samuel pay outstanding rent within 14 days, failing which the moving party could
    bring a motion to quash the appeal.  Ms. Samuel did not bring a motion before a
    panel to review or vary the order of Benotto J.A. and counsel for Ms. Samuel acknowledges
    that she did not repay the outstanding rent.  The moving party accordingly
    moves before this panel for an order quashing Ms. Samuels appeal of the order
    of Barnes J.

[3]

As Ms. Samuel did not comply with the condition imposed by Benotto J.A.,
    there is currently no stay in effect and Ms. Samuel is out of time to appeal
    the order of Barnes J.

[4]

The appeal of Barnes J.s order has become moot.  The appeal is
    accordingly quashed.

[5]

Costs of this motion and the motion before Benotto J.A. are fixed in the
    aggregate amount of $15,000, inclusive of disbursements and HST.

Alexandra
    Hoy A.C.J.O.

P. Lauwers J.A.

M.L. Benotto J.A.


